On Motion for Rehearing.
The sole question before us on this appeal is as to the jurisdiction of the trial court to entertain the suit, our conclusion being that exclusive jurisdiction is elsewhere, under Article 6059, R.C.S., with which I concur. But we should not go further and discuss the merits of other issues raised, thus exercising jurisdiction of questions which we hold the trial court had no authority to determine. As to the extent or nature of the lawful authority of appellants over gas utilities, under Title 102, R.C.S., art. 6004 et seq., and particularly Article 6053 thereof, I feel we should express no opinion, such matters being within the province of the original and appellate courts of Travis County to decide.